Citation Nr: 0935523	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-39 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for acute bronchitis and 
pneumonia, with breathing problems. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina which denied 
entitlement to service connection for acute bronchitis and 
pneumonia, with breathing problems.

In March 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.   Information concerning the VCAA was provided to the 
Veteran by correspondence dated in August 2007 and June 2008.

The Veteran contends that he was first treated for acute 
bronchitis during active service in 1961 and has suffered 
from a chronic respiratory disability, claimed as acute 
bronchitis and pneumonia with breathing problems, since that 
time. 

During his March 2009 videoconference hearing, the Veteran 
indicated that he was treated on three occasions for 
respiratory problems during his period of active service, 
including December 1961, May 1962, and January 1963.  Copies 
of service treatment records submitted by the Veteran 
detailed that he was treated for bronchitis as well as 
admitted to Ward 4 for inpatient treatment in December 1961 
at McNair Dispensary in Berlin, Germany.  Additional service 
treatment records dated in January 1963 detailed findings of 
upper respiratory infection (URI).  

Service personnel records associated with the file in 
September 2007 detailed that the Veteran had a period of 
reserve service with the United States Army Reserves (USAR) 
from July 1963 to July 1966.  During his March 2009 hearing, 
the Veteran indicated that he had a period of active duty 
training (ADT) in 1964 and was treated for his claimed 
respiratory disability during that same year.  

Evidence of record does not reflect that the RO attempted to 
obtain service treatment records from the Veteran's period of 
active duty in the Army from July 1960 to July 1963, clinical 
records from the Veteran's December 1961 in-service 
hospitalization at McNair Dispensary, or service treatment 
records from his period of reserve service in USAR from July 
1963 to July 1966.  The Board notes that the term "active 
military service" includes active duty, any period of active 
duty for training (ADT) during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
for training (INADT) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  See 38 C.F.R. § 3.6(a) (2008).

The Veteran also reported during his March 2009 hearing that 
he had received private medical treatment for his claimed 
respiratory disability from multiple private physicians, for 
the period from 1963 to the present.  The AMC/RO should also 
obtain and associate with the claims file all outstanding 
private treatment records identified by the Veteran.  
Addresses for multiple treatment providers were provided in 
receipts submitted by the Veteran and associated with the 
file in March 2009.

Unfortunately, the December 2008 VA examination report is 
inadequate for use as a basis to determine whether the 
Veteran's claimed respiratory disability was incurred as a 
result of active duty or any verified period of active duty 
training (ADT), as the examiner did not have a fully 
developed record at her disposal at the time of the 
examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (holding that once VA undertakes the effort to provide 
an examination for a service connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  Accordingly, after all additional 
development has been completed, the AMC/RO should arrange for 
the Veteran to undergo another VA respiratory examination at 
an appropriate VA medical facility to determine the nature 
and etiology of his claimed disability of acute bronchitis 
and pneumonia, with breathing problems.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
respiratory disability since service.  Of 
particular interest are any private 
treatment records from the following 
treatment providers:  H. G., M. D. from 
1991 to 1994; J. H., M. D. from 1994 to 
2001; Anderson Area Medical Center from 
January to December 1995; Anderson 
Memorial Hospital from January to 
December 1992; and Internal Medicine 
Associates of Anderson from 1991 to 1995.  
(Proper addresses for these providers are 
located in receipts submitted by the 
Veteran and associated with the file in 
March 2009.)  Also of particular interest 
are any private treatment records from 
Carolina Pulmonary & Sleep Medicine 
Consultants from January 2007 to the 
present. (The address for this provider 
is located in the July 2008 statement of 
record.)  

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO should undertake 
appropriate action to obtain a complete 
copy of the Veteran's service treatment 
records for his period of active military 
service in the Army (from July 1960 to 
July 1963) from appropriate sources such 
as the National Personnel Records Center 
(NPRC), following the procedures set 
forth in 38 C.F.R. § 3.159 (2008).  All 
records and/or responses received should 
be associated with the claims file.  The 
AMC/RO should also request that the 
appellant submit any additional copies he 
may have in his possession.  The Veteran 
and his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should contact NPRC or any 
other appropriate agency or facility, to 
include the McNair Dispensary in Berlin, 
Germany, to obtain any additional service 
treatment or in-service clinical records 
associated with the Veteran's active 
military service.  Of particular interest 
are the complete hospitalization records, 
including, but not limited to: laboratory 
studies, progress notes, nursing notes, 
physician's notes, and consultation 
reports stemming from his hospitalization 
for treatment of bronchitis at McNair 
Dispensary (Ward 4) in December 1961.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

4.  Appropriate action should be taken to 
obtain any additional service treatment 
records associated with the Veteran's 
reserve service in the USAR from July 
1963 to July 1966 and to verify his duty 
status during this period of reserve 
service, to include any periods of active 
duty training (ADT) or inactive duty 
training (INADT) in 1964.

5.  Thereafter, the Veteran should be 
afforded a VA medical examination to 
determine the etiology of his claimed 
respiratory disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  Based on a review of the 
claims folder, examination of the 
Veteran, and utilizing sound medical 
principles, the physician is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any claimed 
respiratory disability had its onset 
during the Veteran's active duty service.  
Opinions should be provided based on the 
results of examination, a review of all 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




